Citation Nr: 1802873	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-49 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for total left hip arthroplasty from March 1, 2016 forward. 

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) from March 1, 2016 forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issues on appeal in April 2014 and November 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that they are afforded every consideration.

The Veteran must be afforded a new VA examination to assess the current severity of his left hip total arthroplasty residuals.  He underwent the total arthroplasty on January 8, 2015.  A VA examination has not been performed since that time.  The last examination was performed in June 2014, and is over three years old.  In the October 2017 appellant's brief, the Veteran, through his representative, requested that the Board remand this case for a new VA examination if a higher rating could not be granted based on the evidence of record.  The Board finds that a new VA examination is necessary to evaluate the severity of the Veteran's left hip disability since March 1, 2016 (and since the January 2015 arthroplasty was performed).  

The issue of entitlement to SMC under 38 U.S.C. § 1114(s) from March 1, 2016 forward may be affected by the outcome of the evaluation of the Veteran's left hip disability.  Accordingly, the Board will defer a decision on this issue at this time. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated from December 2016 forward.

2.  Thereafter, arrange for a VA examination to assess the current severity of the Veteran's left hip total arthroplasty residuals. 

3. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


